EDWARD N. SCRUGGS, Retired Circuit Judge.
This is an appeal from a judgment which overruled a former wife’s motion to set aside a divorce judgment under Ruie 60(b), Alabama Rules of Civil Procedure.
Her sole argument on appeal is that it should have been granted by reason of newly discovered evidence. However, a motion which seeks relief from a final judgment upon that particular ground shall be made not more than four months after the judgment was entered. Rule 60(b), A.R.Civ.P.; Giles v. Giles, 404 So.2d 649 (Ala.1981); McSween v. McSween, 366 So.2d 293 (Ala.Civ.App.1979). Since the motion in this case was not filed until thirty-five months after the entry of the divorce, it was untimely made, and the trial court had no alternative but to overrule it.
We affirm.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama of 1975 and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.